Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with O’Sullivan, James Reg#:65,618 on 03/16/21.
The application has been amended as follows: 
Amend claims 1 and 20 as follows:
1. (Currently Amended) A power module, comprising: a first circuit board, a second circuit board, a radiator and a power device;
the radiator is arranged on a first surface of the first circuit board, the second circuit board is mounted on a second surface of the first circuit board, and the first surface of the first circuit board and the second surface of the first circuit board are arranged oppositely;
the power device is perpendicularly inserted on a first surface of the second circuit board and is electrically connected to the first circuit board through the second circuit board, and the first surface of the first circuit board is perpendicular to the first surface of the second circuit board;
wherein a surface of the power device is in thermal contact with the radiator, the surface of the power device is a heat dissipation surface of the power device, and the ,
wherein the surface of the power device is a maximum area surface of the power device.
20. (Canceled)
Allowable Subject Matter

2.	Claims 1-19 are allowable.
	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because independent claim 1, recites the limitations: “… the radiator is arranged on a first surface of the first circuit board… the power device is perpendicularly inserted on a first surface of the second circuit board… the first surface of the first circuit board is perpendicular to the first surface of the second circuit board; wherein a surface of the power device is in thermal contact with the radiator, the surface of the power device is a heat dissipation surface of the power device, and the heat dissipation surface of the power device is parallel to the first surface of the first circuit board, wherein the surface of the power device is a maximum area surface of the power device.”
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 are believed to render said claims and all claims depending therefrom (claims 2-19) allowable over the prior art references of record, taken alone or in combination. 
	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MICHAEL A MATEY/Examiner, Art Unit 2835

/STEPHEN S SUL/Primary Examiner, Art Unit 2835